                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SHARKS SPORTS & ENTERTAINMENT                     Case No. 18-cv-04060-LHK (SVK)
                                         LLC,
                                   8                                                       ORDER ON PLAINTIFF SHARKS
                                                        Plaintiff,                         SPORTS & ENTERTAINMENT LLC'S
                                   9                                                       MOTION TO COMPEL
                                                 v.                                        SUPPLEMENTATION AND
                                  10                                                       COMPLETION OF THE
                                         FEDERAL TRANSIT                                   ADMINISTRATIVE RECORD
                                  11     ADMINISTRATION, et al.,
                                                                                           Re: Dkt. No. 68
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13          Plaintiff Sharks Sports & Entertainment LLC (“SSE”) is the parent company of
                                  14   subsidiaries that own and operate the San Jose Sharks professional hockey team and operate the
                                  15   SAP Center (“Arena”) in downtown San Jose, where Sharks games and other events take place.
                                  16   The Arena is located near Diridon Station (“Diridon”), which is a key station in a planned “BART
                                  17   Silicon Valley Phase II Extension Project” (the “Project”), which plans to interconnect several
                                  18   transit modes including BART, Caltrain, the Valley Transportation (“VTA”) bus and light rail
                                  19   systems, and other forms of transportation. In this case, SSE alleges that Defendant Federal
                                  20   Transit Administration (“FTA”) and associated individual defendants violated the National
                                  21   Environmental Protection Act (“NEPA”), 42 U.S.C. § 4231, and the Administrative Procedure Act
                                  22   (“APA”), 5 U.S.C. § 551, in failing to properly evaluate the environmental impacts of the Project.
                                  23   See Dkt. 1 (Complaint) at ¶¶ 1-15. A particular focus of SSE’s challenge is FTA’s analysis of
                                  24   parking requirements at Diridon. See id. at ¶¶ 63-80. SSE asks the Court to declare invalid the
                                  25   Final Supplemental Environmental Impact Statement/Subsequent Environmental Impact Report
                                  26   and Draft Section 4(f) Evaluation, dated February 2018 (“SEIS/SEIR”), and vacate the Record of
                                  27   Decision, dated June 4, 2018 (“ROD”). See id. at Prayer for Relief.
                                  28          Defendants prepared and lodged an Administrative Record with the Court on
                                   1   September 23, 2019. Dkt. 62. Before the Court is SSE’s motion to compel supplementation and

                                   2   completion of the administrative record. Dkt. 68. SSE seeks to complete the administrative

                                   3   record with documents that it contends FTA considered, directly or indirectly, in developing the

                                   4   SEIS/SEIR and ROD. See Dkt. 73 at 10-12. SSE also seeks to supplement the administrative

                                   5   record with certain extra-record information that it contends the District Judge should consider in

                                   6   evaluating the merits of the case. Id.

                                   7          Defendants oppose the motion on the grounds that these items are not properly part of the

                                   8   administrative record because FTA did not consider them, either directly or indirectly, when

                                   9   developing the SEIS/SEIR or the ROD. Dkt. 71. Defendants also argue that the limited

                                  10   exceptions for supplementation of the record with extra-record evidence do not apply. Id.

                                  11          Judge Lucy H. Koh referred this motion to the undersigned discovery referral judge. Dkt.

                                  12   20. The Court held a hearing on January 21, 2020. Having considered the briefs, arguments at the
Northern District of California
 United States District Court




                                  13   hearing, and the relevant legal authority, the Court GRANTS IN PART, DENIES IN PART, and

                                  14   REQUIRES THE PARTIES TO MEET AND CONFER ON LIMITED REMAINING ISSUES

                                  15   PRESENTED BY SSE’s motion to compel completion and/or supplementation of the

                                  16   administrative record for the reasons discussed below.

                                  17   I.     LEGAL STANDARD

                                  18          A.      Completion of the administrative record

                                  19          “Generally, judicial review of agency action is limited to review of the record on which the

                                  20   administrative decision was based.” Thompson v. U.S. Dep’t of Labor, 885 F.2d 551, 555 (9th

                                  21   Cir. 1989). Courts, however, may grant a motion to complete the administrative record where the

                                  22   agency has not submitted the “whole” record. See 5 U.S.C. § 706 (“the court shall review the

                                  23   whole record or those parts of it cited by a party”). The “whole” record “consists of all documents

                                  24   and materials directly or indirectly considered by agency decision-makers and includes evidence

                                  25   contrary to the agency’s position.” Thompson, 885 F.2d at 555 (citation omitted) (emphasis in

                                  26   original); see also Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 420 (1971)

                                  27   (holding that courts must review “the full administrative record that was before the [agency] at the

                                  28   time [it] made [the] decision”). An agency may not exclude information it considered on the
                                                                                        2
                                   1   grounds that it did not rely on that information. People ex rel. Lockyer v. U.S. Dep’t of Ag., No.

                                   2   C05-03508 EDL, 2006 WL708914, at *2 (N.D. Cal. Mar. 16, 2006).

                                   3          The agency’s designation of the record is accorded a strong presumption of regularity and

                                   4   completeness, which the plaintiff must overcome with “clear evidence.” Gill v. Dep’t of Justice,

                                   5   No. 14-cv-03120-RS (KAW), 2015 WL 9258075, at *5 (N.D. Cal. Dec. 18, 2015). To meet this

                                   6   standard, the plaintiff must identify the allegedly omitted materials with sufficient specificity and

                                   7   “identify reasonable, non-speculative grounds for the belief that the documents were considered

                                   8   by the agency and not included in the record.” Id. (internal quotation marks and citations

                                   9   omitted). Several courts in this District have held that the plaintiff can rebut the presumption of

                                  10   completeness by showing that the agency applied the wrong standard in compiling the record,

                                  11   including where the face of the record certification provided by the agency reveals an error. See,

                                  12   e.g., id. at *6 (holding presumption of completeness rebutted where agency certified that the
Northern District of California
 United States District Court




                                  13   record contained all information “considered in the development” of the agency action but did not

                                  14   state that all materials directly or indirectly considered by the agency were included); Lockyer,

                                  15   2006 WL 708914, at *3 (planning specialist's certification that the record included only materials

                                  16   that agency officials considered or on which they relied did not "provide sufficient assurance" that

                                  17   agency included in the record documents it indirectly considered); see generally J.L. v. Cissna,

                                  18   No. 18-cv-04914-NC, 2019 WL 2223803, at *3 (N.D. Cal. May 22, 2019) (holding that “[o]n the

                                  19   face of the certification, the [administrative record] is incomplete” because certification identified

                                  20   wrong agency action). District courts elsewhere in the Ninth Circuit have reached similar

                                  21   conclusions. See Winnemem Wintu Tribe, No. 2:09-cv-01072-KJM-KJN, 2014 WL 3689699, at

                                  22   *11 (E.D. Cal. July 24, 2014) (ordering defendants to supplement the administrative record where

                                  23   they had limited the record to "documents and materials relevant to the specific agency actions

                                  24   that are at issue in th[e] litigation[,]" not all documents directly or indirectly considered by the

                                  25   agency); Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., No. CV01-640-RE, 2005 U.S. Dist.

                                  26   LEXIS 16655, at *10 (D. Or. Mar. 3, 2005) (holding that statements in declaration of agency

                                  27   official that strongly suggested that materials considered by the agency, although not forming the

                                  28   basis for the agency’s determinations, had been excluded from the record “are sufficient, standing
                                                                                          3
                                   1   alone, to rebut the presumption of irregularity”); see generally Trout Unlimited v. Lohn, No. C05-

                                   2   1128C, 2006 WL 1207901, at *3 (W.D. Wash. May 4, 2006) (defendants' concession that a

                                   3   narrow internal directive guided the compilation of the administrative record sufficed as a prima

                                   4   facie showing of an incomplete record).1 The plaintiff need not show bad faith or improper

                                   5   motive to rebut the presumption of completeness. Lockyer, 2006 WL 708914, at *2.

                                   6          B.      Supplementation of the record

                                   7          Courts may review extra-record material when: (1) it is necessary to determine whether

                                   8   the agency has considered all relevant factors and explained its decision; (2) the agency has relied

                                   9   on documents not in the record; (3) supplementing the record is necessary to explain technical

                                  10   terms or complex subject matter; or (4) plaintiffs make a showing of bad faith. City of Las Vegas

                                  11   v. F.A.A., 570 F.3d 1109, 1116 (9th Cir. 2009). The Ninth Circuit has cautioned that these

                                  12   exceptions are to be “narrowly construed and applied” to ensure that they do not undermine the
Northern District of California
 United States District Court




                                  13   general rule limiting review to the record that was before the agency. Lands Council v. Powell,

                                  14   395 F.3d 1019, 1030 (9th Cir. 2004). The party seeking admission of extra-record material

                                  15   “initially bears the burden of demonstrating that a relevant exception applies.” San Luis & Delta-

                                  16   Mendota Water Auth. v. Locke, 776 F.3d 971, 993 (9th Cir. 2014).

                                  17   II.    DISCUSSION

                                  18          A.      Administrative Record Prepared by Defendants

                                  19          Although the agency bears the initial responsibility to assemble the administrative record,

                                  20   the record “is not necessarily those documents that the agency has compiled and submitted as ‘the’

                                  21   administrative record.” Thompson, 85 F.2d at 555 (internal quotation marks and citations omitted)

                                  22   (emphasis in original). As discussed above, although an agency’s certification of the

                                  23   administrative record is entitled to a strong presumption of regularity, evidence that the agency did

                                  24   not apply the proper standard in compiling the administrative record may justify a finding that the

                                  25

                                  26
                                       1
                                         The Court notes that district courts in some other circuits have held that a “purportedly
                                       inadequately worded certification—or even the complete absence of a certification—” does not
                                  27   “defeat[ ] the presumption of regularity to which the administrative record is entitled....”. Outdoor
                                       Amusement Business Assn., Inc. v. Dep’t of Homeland Security, No. ELH-16-1015, 2017 WL
                                  28   3189446, at *9 (D. Md. Jul. 27, 2017) (quoting Banner Health v. Sebelius, 945 F. Supp. 2d 1, 18
                                       (D.D.C. 2013)).
                                                                                         4
                                   1   presumption of completeness is rebutted. See Gill, 2015 U.S. Dist. LEXIS 170347, at *19-20.

                                   2             Here, FTA assembled the administrative record and lodged it with the Court along with a

                                   3   certification signed by Raymond Tellis, who has served as Regional Administrator for FTA

                                   4   Region IX since February 2019. Dkt. 62-1 ¶ 1. In the certification, Mr. Tillis states that he

                                   5   oversaw the completion of the administrative record. Id. ¶ 4. He states that “[t]he Administrative

                                   6   Record for the SEIS and ROD contains documents that were relied on for the SEIS and ROD,”

                                   7   other than privileged documents. Id. ¶ 5 (emphasis added). Mr. Tillis also states that to the best of

                                   8   his knowledge, “the Administrative Record for the SEIS and ROD contains all the documents

                                   9   upon which FTA relied directly or indirectly in issuing the SEIS and ROD.” Id. ¶ 7 (emphasis

                                  10   added).

                                  11             The certification submitted by FTA suggests that Mr. Tellis and his staff used the incorrect

                                  12   standard in identifying materials to include in the administrative record. As explained above, the
Northern District of California
 United States District Court




                                  13   administrative record must include all documents and materials directly or indirectly considered,

                                  14   and the agency may not properly exclude information on the grounds that it did not rely on that

                                  15   information. Thompson, 885 F.2d at 555; Lockyer, 2006 WL 708914, at *2. By limiting the

                                  16   administrative record to materials that FTA relied upon, rather than including all materials directly

                                  17   or indirectly considered, the agency used the wrong criteria. As a result, the presumption of

                                  18   completeness is overcome. See Gill, 2015 WL 9258075, at *5; Lockyer, 2006 WL 708914, at *3.

                                  19             B.     Materials SSE Seeks to Include in the Administrative Record

                                  20             Together with its motion to supplement/complete the administrative record, SSE submitted

                                  21   47 documents it seeks to include in the administrative record, on the grounds that those documents

                                  22   are necessary to complete the administrative record and/or that they meet the standard for

                                  23   supplementation of the administrative record. See Kraus Decl. (Dkt. 68-1) ¶¶ 1-46 and Exs. A-SS

                                  24   thereto. In its reply brief, SSE categorizes these documents; the Court discusses each category

                                  25   below.

                                  26   ////

                                  27   ////

                                  28   ////
                                                                                          5
                                   1                  1.      Category 1: VTA emails

                                   2          The first category of documents SSE seeks to add to the administrative record Exhibits F, I

                                   3   through N, P, R, T through II, and LL through OO to the Kraus Declaration, which are VTA

                                   4   emails produced “as part of the State Public Records Request and meet and confer process to

                                   5   prepare the CEQA AR [Administrative Record].” Dkt. 73 at 10-11.

                                   6                          a.      Relationship of FTA and VTA

                                   7          SSE argues that the VTA documents in Category 1 are properly part of the administrative

                                   8   record because VTA and FTA were joint lead agencies in preparing the SEIS/SEIR. Dkt. 68 at 13.

                                   9   SSE relies on 23 C.F.R. § 771.109(c)(2), which states that “[a]ny State or local government entity

                                  10   applicant that is or is expected to be a direct recipient of funds under title 23, U.S. Code or chapter

                                  11   53 of title 49, U.S. Code for the action, or is or expected to be a direct recipient of financial

                                  12   assistance for which [the Federal Railroad Administration] is responsible (e.g., Subtitle V of Title
Northern District of California
 United States District Court




                                  13   49 U.S. Code) must serve as a joint lead agency with the Administration in accordance with 23

                                  14   U.S.C. 139 and may prepare environmental review documents if the Administration furnishes

                                  15   guidance and independently evaluates the documents.” According to SSE, “[a]s joint lead agency

                                  16   what is known to VTA is attributable to FTA.” Id. (emphasis in original).

                                  17          Defendants dispute the role of VTA. See Dkt. 71 at 7-11. Defendants argue that the

                                  18   regulation cited by SSE (23 C.F.R. § 771.109(c)(2)) applies only to decisions made on or after

                                  19   November 28, 2018, which is after the final ROD in this case. Id. at 8-9. Defendants also argue

                                  20   that neither that regulation nor the corresponding statute, 23 U.S.C. § 139, defines the “lead

                                  21   agency” as the Federal decision maker for purposes of APA review. Id. at 8. Instead, according to

                                  22   Defendants, FTA is the federal lead agency for preparation of the EIS. Id. Defendants also argue

                                  23   that even if VTA were a joint lead agency, that status does not justify “attribut[ing] to the federal

                                  24   agency everything that is known to the local agency.” Id.; see also id. at 9 (arguing that “[t]he

                                  25   cases cited by Plaintiff likewise fail to support its claim that FTA is responsible for everything

                                  26   done and said by VTA during project development”).

                                  27          FTA’s argument that 23 C.F.R. § 771.109(c)(2) did not take effect until after the ROD in

                                  28   this case is not well taken. As discussed by SSE in its reply brief (Dkt. 73 at 5-6), although the
                                                                                          6
                                   1   current version of the regulation took effect in November 2018, after the ROD in this case issued,

                                   2   the version in effect during the relevant time period contained similar language about joint lead

                                   3   agencies. See 23 C.F.R. § 771.109(c)(2) (version in effect from Feb. 7, 2013 to Nov. 27, 2018)

                                   4   (“Any applicant that is a State or local governmental entity that is, or is expected to be, a direct

                                   5   recipient of funds under title 23, U.S. Code, or chapter 53 of title 49 U.S. Code, for the action shall

                                   6   serve as a joint lead agency with the Administration in accordance with 23 U.S.C. 139, and may

                                   7   prepare environmental review documents if the Administration furnishes guidance and

                                   8   independently evaluates the documents.”). Defendants fail to establish that VTA would not have

                                   9   qualified as a “joint lead agency” under the earlier version of the regulation.

                                  10          Moreover, there is also evidence that FTA worked with VTA in preparation of the

                                  11   SEIS/SEIR under review in this case. For example, the SEIS/SEIR was signed by both FTA and

                                  12   VTA officials and states that it was prepared by both agencies. See Dkt. 73 at 6 (citing AR
Northern District of California
 United States District Court




                                  13   20630). In addition, both FTA and VTA witnesses testified in deposition that the agencies worked

                                  14   together on the SEIS/SEIR. Tom Fitzwater, the former manager of Environmental Programs and

                                  15   Resource Management for VTA, testified that in preparing the SEIS/SEIR, “VTA would ensure

                                  16   that it meets the CEQA requirements [and] FTA would ensure that it met the NEPA

                                  17   requirements.” Dkt. 68-11 at 9:9-16, 29:24-30:4. FTA witness Mary Nguyen testified that in the

                                  18   event a project sponsor pursues federal funding for a transit project, FTA becomes involved in the

                                  19   environmental process to meet the requirements of NEPA. Dkt. 68-6 at 103:8-17. Ms. Nguyen

                                  20   testified that she reviewed parts of the draft SEIS/SEIR that dealt with traffic and parking and

                                  21   provided comments to VTA, and FTA personnel spoke to VTA about a parking inventory VTA

                                  22   planned to prepare. Id. at 39:1-15, 146:17-147:25; 150:24-151:5.

                                  23                          b.      Indirect consideration

                                  24          Although SSE has established that FTA and VTA worked together in some respects on the

                                  25   SEIS/SEIR, that does not answer the key question in deciding whether VTA documents should be

                                  26   included in a complete administrative record, which is whether the fact that VTA had the emails in

                                  27   Category 1 during preparation of the SEIS/SEIR means those documents were “directly or

                                  28   indirectly considered” by FTA. SSE has presented no evidence that the emails in Category 1 were
                                                                                          7
                                   1   directly considered by FTA. Accordingly, the Court must determine whether they were indirectly

                                   2   considered by the federal agency.

                                   3          The Ninth Circuit “ha[s] not yet clarified the exact scope of ‘indirectly considered’.” In re

                                   4   United States, 875 F.3d 1200, 1207 (9th Cir. 2017), cert. granted and judgment vacated on other

                                   5   grounds, 137 S. Ct. 443 (2017). Courts have rejected attempts to limit administrative records to

                                   6   those documents that were before an agency’s senior decisionmakers. For example, a court in this

                                   7   District rejected an argument, apparently made in the context of a motion to include internal

                                   8   agency memoranda and similar documents, that “only those documents that reached [the agency’s]

                                   9   most senior administrators were in fact ‘considered.’” Nat. Res. Def. Council v. Gutierrez, No. C

                                  10   01-0421 JL, 2008 WL 11358008, at *6 (N.D. Cal. Jan. 14, 2008). Courts elsewhere have required

                                  11   an agency to include in the administrative record the work and recommendations of subordinates

                                  12   within the agency. See, e.g., Wildearth Guardians v. U.S. Forest Serv., 713 F. Supp. 2d 1243,
Northern District of California
 United States District Court




                                  13   1256 (D. Colo. 2010). The court in Wildearth Guardians explained that “a party moving to

                                  14   complete the record must show with clear evidence the context in which materials were considered

                                  15   by decision makers in the relevant decision making process” and, for example, a study “so heavily

                                  16   relied on in the recommendations [of subordinates] that the decision maker constructively

                                  17   considered it” should be included in the record even if there is no evidence that the decision maker

                                  18   read the study. Id.

                                  19          Although these and similar cases provide some guidance as to which internal agency

                                  20   documents should be included in an administrative record, the issue in this case is whether and

                                  21   under what circumstances a different agency’s documents become part of the complete

                                  22   administrative record. SSE cites several cases in support of its argument that internal VTA

                                  23   documents should be included in FTA’s administrative record in this case. In one of the cases

                                  24   cited in SSE’s motion, Audubon Soc’y v. United States Army Corps of Engineers, No. 3:15-cv-

                                  25   0665-SI, 2015 WL 13649299 (D. Or. May 5, 2015), the court ordered supplementation of the

                                  26   record with “all documents in possession, custody, or control of the [defendant] agencies,

                                  27   including [items] prepared by agency personnel or outside personnel or entities” on certain issues,

                                  28   finding that such information “likely will provide relevant background information … and also
                                                                                        8
                                   1   may provide information necessary for the Court to determine whether the agencies considered all

                                   2   relevant factors in reaching their decisions. Id. at *4. However, the court did not discuss in detail

                                   3   how and why it determined that records of “outside personnel or entities” should be added to the

                                   4   administrative record. Other cases cited by SSE that involve multiple agencies discuss the

                                   5   administrative record only incidentally and do not provide guidance on the issue of whether and

                                   6   under what circumstances one agency’s records should be made a part of the administrative record

                                   7   in an action against one of its joint agencies. For example, Davis v. Mineta, 302 F.3d 1104 (10th

                                   8   Cir. 2002) and Forest Guardians v. U.S. Fish & Wildlife Serv., 611 F.3d 692 (10th Cir. 2010),

                                   9   involved the issue of whether a contractor’s predetermination was attributable to the contracting

                                  10   agency, as SSE’s description of the cases acknowledges. See Dkt. 68 at 13-14. In addition, SSE

                                  11   fails to provide case law support for its final argument that “FTA is in an agency relationship with

                                  12   VTA and FTA is imputed to have knowledge of” VTA documents, and the Court rejects SSE’s
Northern District of California
 United States District Court




                                  13   request to complete or supplement the record based on an alleged “standard agency law analysis.”

                                  14   See Dkt. 73 at 8-9.

                                  15          More relevant to SSE’s argument is a case cited in its reply brief, Southeast Alaska

                                  16   Conservation Council v. Federal Highway Admin., No. 1:06-cv-00009 JWS, 2007 WL 2988013

                                  17   (D. Alaska Oct. 10, 2007), which discusses in greater detail the scope of the administrative record

                                  18   in a multi-agency context.2 Southeast Alaska involved an APA challenge to a Record of Decision

                                  19   prepared by the Federal Highway Administration (“FHWA”) approving a proposed highway that

                                  20   would connect the end of an existing highway to a new ferry terminal. Id. at *1. The Record of

                                  21   Decision at issue “completed the FHWA’s review under the National Environmental Policy Act

                                  22   (‘NEPA’) and was based on a series of environmental documents prepared by the Alaska

                                  23

                                  24   2
                                         At the hearing, in response to the discussion of Southeast Alaska, FTA directed the Court’s
                                  25   attention to Golden Gate Salmon v. Ross, No. 1:17-cv-01172 LJO-EPG, 2018 WL 3129849 (E.D.
                                       Cal. June 22, 2018). However, the central issue in Golden Gate Salmon was whether a request for
                                  26   supplementation of an administrative record can be based solely on an agency’s consideration of
                                       the requested documents in connection with an earlier, related decision. Id. at *9. The issue in
                                  27   this case is different because SSE is requesting to complete the record with VTA documents
                                  28   concerning the SEIS/SEIR report that is being challenged in this case.

                                                                                         9
                                   1   [Department of Transportation and Public Facilities (‘Alaska DOT and PF’),” including a draft,

                                   2   supplemental draft, and final environmental impact statements (“DEIS,” “SDEIS,” and “FEIS”).

                                   3   Id. The plaintiffs in that case sought to complete the administrative record with several categories

                                   4   of documents, including “a large number of documents that are contained in the Alaska DOT &

                                   5   PF’s Special Projects File and were used by DOT & PF in preparing the DEIS, SDEIS, and FEIS

                                   6   for the Project.” Id. at *3. The plaintiffs argued that by approving these EIS documents and by

                                   7   signing a Record of Decision authorizing construction of the project, “FHWA indirectly

                                   8   considered documents used by Alaska [DOT & PF] in evaluating the potential impacts of, and

                                   9   choosing among, the alternatives.” Id. The court rejected FHWA’s argument that the state agency

                                  10   documents should not be added to the administrative record because they were not before the

                                  11   FHWA because FHWA acknowledged that its staff “participated extensively in reviewing and

                                  12   commenting on” the documents at issue. Id. However, the court denied the plaintiff’s
Northern District of California
 United States District Court




                                  13   “generalized request to include all documents considered by the Alaska DOT & PF in preparing

                                  14   the DEIS, SDEIS, and FEIS.” Id. The court therefore required a factual showing that state agency

                                  15   documents were at least indirectly considered by the federal agency; the fact that the state agency

                                  16   considered them was not by itself enough.

                                  17          In a case cited by neither party, a district court denied a motion to supplement an

                                  18   administrative record in City of Duluth v. Jewell, 968 F. Supp. 2d 281 (D.D.C. 2013), which

                                  19   involved a challenge to a decision of the Department of Interior (“DOI”) to cancel a casino

                                  20   property business lease with the Fond du Lac Band of Lake Superior Chippewa Indians. The

                                  21   plaintiff sought to supplement the administrative record with the entire administrative record of

                                  22   the National Indian Gaming Council (“NICG”) for a Notice of Violation (“NOV”), which the

                                  23   plaintiff contended was the only basis for the DOI’s action terminating the lease. The plaintiff

                                  24   argued that the DOI “clearly indirectly relied upon the record of decision before the NIGC in

                                  25   making its decision.” Id. at 289. The court rejected the plaintiff’s argument, noting that the NOV,

                                  26   which “explained in detail the NIGC’s decision,” was already included in the administrative

                                  27   record, and “there is no evidence that the [DOI] considered the record of material underlying the

                                  28   NOV.” Id. at 290.
                                                                                        10
                                   1                          c.      Analysis

                                   2          This case, like Southeast Alaska Conservation Council and City of Duluth, involves an

                                   3   effort by the plaintiff to include in a federal agency’s administrative record documents that were

                                   4   before a different agency. As discussed above, the SEIS/SEIR is co-signed by FTA and VTA and

                                   5   there is some deposition testimony that the two agencies communicated about the SEIS/SEIR.

                                   6   However, this evidence falls short of demonstrating “reasonable, non-speculative grounds for the

                                   7   belief” that FTA indirectly considered the Category 1 documents in developing the SEIS/SEIR or

                                   8   ROD. SSE has presented no evidence that the particular VTA emails in Category 1 were sent to

                                   9   anyone at FTA or otherwise before FTA for its consideration, indirect or otherwise.

                                  10          SSE’s argument that the Category 1 documents should be part of the administrative record

                                  11   is largely premised on the single fact that VTA produced the documents as part of the process of

                                  12   assembling the administrative record in the CEQA action in state court.3 However, SSE has
Northern District of California
 United States District Court




                                  13   presented only attorney argument regarding the state court proceedings, urging that VTA produced

                                  14   numerous documents “as part of the State Public Records Request and meet and confer process to

                                  15   prepare the CEQA AR.” Dkt. 73 at 10-11. As explained further at the hearing, SSE has been

                                  16   meeting and conferring with VTA in the state proceedings to agree on the contents of the state

                                  17   administrative record. Also at the hearing, SSE pointed to California Public Resources Code

                                  18   § 21167.6(e), which identifies the contents of the administrative record in a CEQA action. But

                                  19   SSE has presented no evidence to this Court as to the facts behind the VTA’s production in state

                                  20   court, such as the scope of the document requests and what VTA agreed to produce.

                                  21          Even accepting its attorneys’ arguments at face value, SSE’s argument falls short of

                                  22   demonstrating that the Category 1 documents meet the requirements for inclusion in the federal

                                  23   administrative record. None of the categories of documents identified in Public Resources Code

                                  24   § 21167.6(e) correspond directly to the federal administrative record standard of materials

                                  25   “considered, directly or indirectly.” In addition, and more significantly, the state court record is

                                  26
                                  27   3
                                         According to SSE, it has a pending CEQA action against VTA in Santa Clara County Superior
                                  28   Court, alleging similar concerns under CEQA as SSE alleges in this case under NEPA, as well as a
                                       state Public Records Act request that has not yet matured into formal litigation. Dkt. 68 at 2.
                                                                                        11
                                   1   being prepared in cooperation with VTA and from the perspective of what materials were before

                                   2   that agency; it does not concern what materials were considered, directly or indirectly, by FTA. In

                                   3   sum, there are no facts linking VTA’s production in the state proceedings to FTA. The fact that

                                   4   the documents were considered by VTA, by itself, is not enough. See Southeast Alaska, 2007 WL

                                   5   2988013, at *3; City of Duluth, 968 F. Supp. 2d at 290.

                                   6          The Court concludes that the SSE has failed to establish that the documents in Category 1

                                   7   are documents that FTA considered, directly or indirectly. In addition, to the extent SSE argues

                                   8   that the Category 1 documents are proper extra-record material, the Court concludes that SSE has

                                   9   failed to demonstrate that those materials fall within the narrow supplementation exceptions.

                                  10   Specifically, SSE has not demonstrated that (1) the VTA emails in Category 1 materials are

                                  11   necessary to determine whether FTA considered all relevant factors, (2) FTA relied on the

                                  12   Category 1 documents, (3) supplementing the record with the Category 1 materials is necessary to
Northern District of California
 United States District Court




                                  13   explain technical terms or complex subject matter, or (4) supplementation of the record is

                                  14   appropriate due to FTA’s bad faith. Accordingly, the Court DENIES SSE’s motion to complete or

                                  15   supplement the administrative record with the documents in Category 1.

                                  16                  2.      Category 2: PAB Minutes

                                  17          The second category of documents that SSE seeks to add to the administrative record are

                                  18   Exhibits A and O to the Kraus Declaration, which are “PAB Minutes and memos” that are “on the

                                  19   VTA website as part of the public record” and “were produced pursuant to the ongoing VTA

                                  20   production related to the CEQA AR and public records request.” Dkt. 73 at 11.

                                  21          At the hearing, SSE explained that Exhibit A is a document it located on the VTA’s

                                  22   website. SSE stated that this document is probably eligible for judicial notice but it is taking a

                                  23   “belt and suspenders” approach of also seeking inclusion of the document in the administrative

                                  24   record. SSE has not asked this Court to take judicial notice of Exhibit A, and this Court does not

                                  25   opine on whether such notice would be proper. SSE’s statement that Exhibit A was found on the

                                  26   VTA’s website is not evidence that FTA considered the document, either directly or indirectly.

                                  27   Moreover, SSE has failed to meet the standard for supplementing the record with this document.

                                  28   As a result, the Court DENIES SSE’s request to include Exhibit A in the administrative record.
                                                                                         12
                                   1          Exhibit O is another set of PAB minutes, which was produced by VTA as part of the state

                                   2   court administrative record process discussed above. For the same reasons discussed with respect

                                   3   to Category 1 above, the Court DENIES SSE’s request to complete or supplement the record with

                                   4   Exhibit O because SSE (1) has failed to demonstrate that FTA considered the document, directly

                                   5   or indirectly, and (2) has failed to meet the standard for supplementing the record with this

                                   6   document.

                                   7                  3.      Category 3: FTA Transportation Impacts document

                                   8          The third category of documents that SSE seeks to add to the administrative record

                                   9   consists of Exhibit B to the Kraus Declaration, which is a document entitled “FTA Transportation

                                  10   Impacts” from FTA’s website. Dkt. 73 at 11. At the hearing, SSE informed the Court that it has

                                  11   determined that this document is already included in the administrative record and that SSE was

                                  12   withdrawing its request with regard to Category 3.
Northern District of California
 United States District Court




                                  13
                                                      4.      Category 4: Policy documents and presentations from FTA, BART,
                                  14                          Joint Powers Board, and VTA
                                  15          The fourth category of documents that SSE seeks to add to the administrative record
                                  16   consists of Exhibits C through E, G, H, Q, S, JJ, and KK to the Kraus Declaration, which are
                                  17   “Policy Documents and Presentations from FTA, BART, Joint Powers Board and VTA.” Dkt. 73
                                  18   at 11-12. SSE states that “[t]hese document demonstrate the internal agency decision-making
                                  19   process, that parking as addressed in the SEIS/SEIR is pretextual and explains [sic] the prior
                                  20   scientific parking analysis and studies, it shows [sic] the importance of the issue of parking at
                                  21   Diridon as a large multimodal station and is evidence of improper behavior and bad faith by the
                                  22   agency.” Dkt. 73 at 11-12.
                                  23          SSE has not presented any evidence suggesting that these documents were considered,
                                  24   directly or indirectly, by FTA in development of the SEIS/SEIR or ROD. The assorted documents
                                  25   within Category 4 range from a Rotary Club presentation by VTA (Exhibit D) to a third-party
                                  26   parking study (Exhibit E). Except for Exhibit C, all of the documents in Category 4 have VTA
                                  27   Bates stamps, which according to SSE at the hearing, means they were produced by VTA in the
                                  28   state proceedings. As discussed in connection with Category 1 above, the fact that these
                                                                                      13
                                   1   documents were produced by VTA in connection with preparation of the administrative record in

                                   2   the state CEQA action does not establish that they were considered, directly or indirectly, by FTA

                                   3   or that they should be included in the administrative record in this case.

                                   4          SSE’s arguments regarding Category 4 are essentially that the documents are relevant to

                                   5   the issue of parking at Diridon. This is not the correct test. Because SSE had not demonstrated

                                   6   that the Category 4 documents meet the legal standards for completion or supplementation of the

                                   7   administrative record, SSE’s motion with regard to Category 4 is DENIED.

                                   8                  5.      Category 5: Deposition Testimony

                                   9          Category 5 consists of Exhibits PP through SS to the Kraus Declaration, which are

                                  10   excerpts of the depositions of FTA and VTA personnel taken in this litigation. Dkt. 73 at 12. This

                                  11   information was not part of the record before the agency when making the decisions under review

                                  12   and thus SSE cannot demonstrate that FTA directly or indirectly considered the deposition
Northern District of California
 United States District Court




                                  13   testimony. Accordingly, SSE must meet the standard for supplementing the administrative record

                                  14   before this material may be added to the record in this case.

                                  15          SSE argues that the deposition testimony falls within each of the four circumstances under

                                  16   which a court may consider extra-record evidence: (1) the testimony shows that the agency did

                                  17   not consider all relevant factors and failed to explain its decision; (2) the testimony “demonstrates

                                  18   that the email must be supplemented to the record and shows other documents that the agency

                                  19   relied upon but did not include in the original AR”; (3) the testimony assists the trier of fact in

                                  20   explaining complex subject matters; and (4) the testimony evidences agency bad faith and

                                  21   improper behavior. Dkt. 73 at 12; see also City of Las Vegas, 570 F.3d at 1116.

                                  22           “Reviewing courts may admit evidence under [the first] exception only to help the court

                                  23   understand whether the agency complied with the APA’s requirement that the agency’s decision

                                  24   be neither arbitrary nor capricious … But reviewing courts may not look to this evidence as a basis

                                  25   for questioning the agency’s scientific analyses or conclusions.” San Luis & Delta-Mendota

                                  26   Water Auth. v. Locke, 776 F.3d 971, 993 (9th Cir. 2014) (citations omitted). To qualify for

                                  27   supplementation under this exception, SSE had to identify specifically how precise testimony it

                                  28   seeks to add is necessary to assess the integrity of the process. It made no such showing.
                                                                                         14
                                   1   Although SSE makes bold conclusory allegations about how the deposition testimony bears on the

                                   2   merits of FTA’s decision, it fails to demonstrate how specific deposition testimony goes to the

                                   3   integrity of the process. Accordingly, SSE fails to demonstrate that the record should be

                                   4   supplemented under the first exception discussed above.

                                   5            Moreover, SSE’s argument that the deposition testimony supports the addition of emails

                                   6   and other documents to the record pursuant to the second extra-record criterion discussed above

                                   7   does not warrant adding the testimony itself to the record. In other words, to the extent the

                                   8   deposition testimony supports SSE’s argument that the documents in Categories 1 through 4 and 6

                                   9   should be part of the administrative record, submitting the deposition testimony in support of its

                                  10   present motion to complete/supplement the administrative record has served that purpose and it is

                                  11   not necessary to include the deposition testimony in the record to be reviewed by the District

                                  12   Judge.
Northern District of California
 United States District Court




                                  13            SSE also fails to demonstrate that the testimony concerns complex subject matters and

                                  14   would be of assistance to the District Judge in this case. Accordingly, supplementing the

                                  15   administrative record with deposition testimony is not warranted under the third criteria discussed

                                  16   above.

                                  17            SSE focuses most of its argument in favor of supplementing the administrative record on

                                  18   the fourth criterion for supplementation of the administrative record, concerning agency bad faith

                                  19   and improper behavior. SSE argues that the evidence “supports, among other claims, claims of

                                  20   bias, failure to take a hard look and a failure of scientific integrity” and “go[es] to the point that

                                  21   the agency failed to take the requisite ‘hard look,’ and did so intentionally.” Dkt. 73 at 13

                                  22   (emphasis in original). However, because “inquiry into the mental processes of administrative

                                  23   decisionmakers is usually to be avoided … there must be a strong showing of bad faith or

                                  24   improper behavior before such inquiry may be made.” Overton Park, 401 U.S. at 420. Extra-

                                  25   record evidence is not justified simply because a plaintiff “rais[es] the specter of improper motive

                                  26   and bad faith.” Winnemem Wintu Tribe, 2014 WL 3689699, at *12 (citations omitted) (emphasis

                                  27   in original). SSE’s proffered deposition excerpts fail to meet the requirement for a strong showing

                                  28   of bad faith or improper behavior. SSE’s arguments amount to a contention that FTA’s alleged
                                                                                          15
                                   1   avoidance of the parking issue is itself evidence of bad faith. However, SSE fails to support its

                                   2   arguments with adequate evidence that the agency acted in bad faith for purposes of

                                   3   supplementing the record.

                                   4          As such, SSE has failed to demonstrate that the deposition testimony should be added to

                                   5   the administrative record, and therefore SSE’s motion is DENIED with respect to Category 5.

                                   6          To the extent SSE suggests that the District Court has already determined that the

                                   7   depositions taken in this case should be part of the administrative record, that argument is

                                   8   inconsistent with the litigation record. Judge Koh’s decision to permit SSE to take depositions

                                   9   was in the context of SSE’s argument that the administrative record was incomplete. In the

                                  10   parties’ October 2, 2018 Joint Case Management Conference Statement, SSE expressed a concern

                                  11   that the forthcoming administrative record would be incomplete, in which case “Plaintiff will

                                  12   propound focused discovery to determine what information was not included, and seek documents
Northern District of California
 United States District Court




                                  13   and testimony to complete the record.” Dkt. 18 at 4. Following the October 10, 2018 case

                                  14   management conference, Judge Koh issued a Case Management Order that provided an

                                  15   opportunity for “Plaintiff to propound discovery (if necessary)” after receiving the administrative

                                  16   record from Defendants, with a deadline for Plaintiff to “file a motion to supplement the

                                  17   Administrative Record (if any)” to follow. Dkt. 20. Judge Koh later explained that when the issue

                                  18   arose at the initial case management conference “after the discussion and reviewing the case law, I

                                  19   had determined that I agreed with the plaintiff that discovery would be appropriate if the plaintiff

                                  20   believed the administrative record was not complete, and at that point the plaintiff could propound

                                  21   discovery to determine what information was not included.” Dkt. 60-1 (transcript of August 21,

                                  22   2019 further case management conference) at 22:2-8. Judge Koh referred to the decision in Public

                                  23   Power Council v. Johnson, in which the Ninth Circuit stated that “[s]ome courts have permitted

                                  24   discovery when those challenging agency action have contended the record was incomplete, in

                                  25   order to provide a record of all documents and materials directly or indirectly considered by the

                                  26   agency decision makers” and “there are compelling reasons to allow the discovery to proceed at

                                  27   this stage, reserving for the panel on the merits the ultimate determination of what should

                                  28   constitute the record before the court.” 674 F.2d 791, 793-94 (9th Cir. 1982). In light of this
                                                                                        16
                                   1   explanation, the Court understands that Judge Koh allowed SSE to take depositions to determine

                                   2   what information was omitted from the administrative record prepared by Defendants, with the

                                   3   ultimate determination of what should be included in the administrative record to be made in the

                                   4   context of a motion to complete/supplement the administrative record. Under this understanding,

                                   5   the depositions taken by SSE should not be made part of the administrative record unless SSE

                                   6   demonstrates that the criteria for supplementing the record have been met. As discussed above,

                                   7   the Court concludes that SSE has not made the necessary showing to supplement the

                                   8   administrative record with that deposition testimony.

                                   9                  6.     Category 6: Studies referenced in SEIS/SEIR

                                  10          In addition to the categories of documents identified above, SSE also seeks to have FTA

                                  11   complete the record with “studies referenced in the SEIS/SEIR but not attached to the appendix or

                                  12   made available.” Dkt. 69-1 ¶ 47. SSE describes this category of documents as “including but not
Northern District of California
 United States District Court




                                  13   limited to, the 2015 VTA Travel Demand Model and the selected portions from the San Jose

                                  14   General Plan that relate to parking and the arguments made in the SEIS/SEIR that reference the

                                  15   San Jose General Plan and the project’s consistency with that plan.” Id.

                                  16          Defendant construes SSE’s request to add documents in this category as a request to

                                  17   supplement the record, which it opposes on the grounds that SSE’s argument “is a merits

                                  18   argument” and “[i]f the Court finds, when examining the merits of this case, that FTA did not

                                  19   append to the environmental document information necessary for public review and the Court

                                  20   further finds that FTA violated NEPA by doing so, the remedy is remand to the agency for

                                  21   correction, not supplementation of the record for the present judicial review.” Dkt. 71 at 11.

                                  22          However, the Court understands SSE’s argument with respect to Category 6 to be an

                                  23   argument to complete the record, not supplement it. See Dkt. 68-1 ¶ 47 (“SSE is also seeking to

                                  24   have FTA complete the record with studies referenced in the SEIS/SEIR but not attached to the

                                  25   appendix or made available.”). The issue, then, is whether SSE has demonstrated that FTA

                                  26   directly or indirectly considered that information in preparing the SEIS/SEIR.

                                  27          Addressing the two specific studies identified by SSE—portions of the San Jose General

                                  28   Plan and the 2015 VTA Travel Demand Model—SSE has submitted deposition testimony from
                                                                                        17
                                   1   FTA witness Mary Nguyen that she looked at “the City of San Jose’s general plan requirements

                                   2   for parking.” Dkt. 68-6 at 184:14-16. This is evidence that FTA considered portions of the San

                                   3   Jose General Plan, either directly or indirectly. Accordingly, the Court ORDERS Defendant to

                                   4   include portions of the San Jose General Plan that include “requirements for parking” in the

                                   5   administrative record. The Court ORDERS the parties to meet and confer to reach agreement on

                                   6   which specific portions of the San Jose General Plan are to be included.

                                   7          The record is not clear with respect to SSE’s request to include the 2015 VTA Travel

                                   8   Demand Model. Although that particular model was SSE’s focus at the hearing, SSE’s motion

                                   9   refers more generally to “[t]he Travel Demand Model,” as well as “[t]he Parking Demand Model

                                  10   runs.” Dkt. 68 at 14-15. SSE has not made it clear whether these references relate to the same

                                  11   document or different documents. Additionally, SSE has presented some deposition testimony

                                  12   from VTA witnesses concerning travel demand model runs and their use in the SEIS/SEIR. See,
Northern District of California
 United States District Court




                                  13   e.g., Dkt. 68-9 at 106:8-108:7. However, this testimony, standing alone, does not establish that

                                  14   FTA considered, directly or indirectly, the 2015 Travel Demand Model. The Court ORDERS the

                                  15   parties to meet and confer, using the guidelines set forth below, to reach agreement on which, if

                                  16   any, travel demand models are to be included in the administrative record. In addition, the parties’

                                  17   meet and confer should include any other reports or studies within the scope of Category 6 that

                                  18   SSE did not specifically identify in its motion papers.

                                  19          To guide the parties’ discussions, the Court advises that to the extent the SEIS/SEIR

                                  20   specifically cites to a study or report, that is sufficient evidence that the FTA considered, directly

                                  21   or indirectly, that document in developing the SEIS/SEIR, and the document should be included in

                                  22   the administrative record. Items referenced in a more attenuated fashion need not be included

                                  23   absent evidence that FTA considered such documents directly or indirectly. See generally

                                  24   Southeast Alaska Conservation Council, 2007 WL 2988013, at *5 (holding that letters sent by

                                  25   plaintiffs to defendants should be added to record, but study to which those letters referred should

                                  26   not be added when only the title page of the study was included in plaintiffs’ letters).

                                  27

                                  28
                                                                                         18
                                   1   III.      CONCLUSION

                                   2             For the reasons discussed above, the Court ORDERS as follows:

                                   3          1. The parties must promptly meet and confer in good faith, using the guidance provided in

                                   4             this order, to reach agreement on whether items from Category 6 should be added to the

                                   5             administrative record. The Court expects the parties to reach agreement on these issues;

                                   6             however, any remaining dispute must be presented to the undersigned in a joint letter brief

                                   7             filed no later than noon on February 7, 2020. The letter brief should include a table with

                                   8             columns for (1) each disputed item; (2) a brief statement of Plaintiff’s position on each

                                   9             disputed item; (3) a brief statement of Defendants’ position on each disputed item; and

                                  10             (4) a blank column for the Court’s ruling on each disputed item. Counsel for the parties

                                  11             must ensure that they are available on February 10, 2020 at 10:30 a.m. for a telephonic

                                  12             hearing, if necessary, to discuss any remaining dispute.
Northern District of California
 United States District Court




                                  13          2. No later than February 17, 2020, Defendants must complete the administrative record

                                  14             with any documents that are added as a result of the parties’ agreement or the Court’s order

                                  15             following the process set forth in the preceding paragraph.

                                  16          3. SSE has WITHDRAWN its request to include the Category 3 document (i.e., Exhibit B to

                                  17             the Kraus Declaration) in the administrative record.

                                  18          4. Except as set forth above, the Court DENIES SSE’s request to include documents in the

                                  19             Administrative Record.

                                  20          5. Defendants have not argued that any of the materials that are the subject of Plaintiff’s

                                  21             motion are privileged. If, however, Defendants withhold any documents from the

                                  22             administrative record on the basis of privilege, they must also provide a privilege log by

                                  23             February 17, 2020.

                                  24             SO ORDERED.

                                  25   Dated: January 31, 2020

                                  26
                                                                                                        SUSAN VAN KEULEN
                                  27                                                                    United States Magistrate Judge
                                  28
                                                                                           19
